Dissent.
Wilson, J.
We are unable to concur in the conclusions drawn in the opinion, and since in effect they appear to us to void express prohibitions of the Legislature contained in Section 36 of the Compensation Act, and must materially affect future proceedings under this section, we are constrained to express our views in dissent.
The section under consideration relates to the review of agreements and awards already made and provides: “Any agreement, award, finding or decree may from time to time be reviewed .... upon the grounds that the incapacity of the injured employee has subsequently ended, increased or diminished.”
No other proceeding in the form of review, as it is denominated, of an agreement entered into or an award made under Sections 30-35 is authorized by the Act, and this proceeding is authorized only upon the grounds that the incapacity of the injured employee subsequent to his entering into an agreement or to the award of one of the judicial members of the Commission, has “ended, increased or diminished.” Clearly, we think, no other questions are open upon review under this section, except the, extent of the employee’s disability and whether it has increased, diminished or ended subsequent to date of the agreement or award. This the opinion, seems to admit.
Ordinarily proceedings for a review of a judgment reopen the entire matter determined by the judgment, and permit its reversal in whole or in part. Such obviously was not the intent of the Legislature in authorizing the proceedings for review under Section 36. Review under this section must be strictly confined within the limits therein prescribed.
As stated above, and the opinion admits, the only questions open to review under Section 36 are: “Whether there still be incapacity; if yes, whether subsequently to the agreement the award, -the findings, or decree, it-has increased or diminished.” The authority of the judicial members of the Commission upon review is also expressly limited in that they may only discontinue, increase or diminish the *41compensation from the date of the application for review, or make such other orders as the justice of the case may require, but no change shall be ordered in the status existing prior to the application for review.
Having first specifically provided that the judicial members of the Commission on review may discontinue, increase or diminish compensation from the date of the application for review, general authority is then given to make such other orders as justice may require: i. e. compensation may be ordered discontinued, increased or diminished not only from the date of the application for review, but from the time of the hearing thereon, or from any time between these dates if justice so required; or be diminished from the date of the application, and discontinued from a later date; or if a change in the degree of disability was shown, under such general authority an indefinite agreement may be made definite in its duration, or vice versa or any other order be made as to the future, that justice may require; but in no event shall any change be ordered in the status existing prior to the application for review. Except for this limitation upon the general authority, no doubt compensation, as contended in the opinion, might be ordered discontinued from any time prior to the application for review.
The opinion suggests that this last clause of limitation was added by way of emphasis only. We think it was clearly intended as a limitation upon the apparent general authority given in the clause immediately preceding, and that from the whole context of Section 36,-—the limitation of the grounds of review and the clauses expressly limiting the authority of the Chairman and Associate legal member, it was clearly the purpose and intent of the Legislature that the judicial members of the Commission should have no authority to make any order on review affecting the rights of the injured employee to compensation prior to the date of the application for review.
The limitation prohibiting any change in the status existing prior to the application for review could by no process of reasoning apply to the first grant of power,—to discontinue, increase or diminish the compensation; because this is expressly limited to apply from the date of the application for review and, of course, could in no way affect any prior existing status. It can, therefore, only apply to the general authority to make “such other order as justice may require.”
*42The opinion holds that such limitation prohibiting any change in the “status existing prior to the application for review” has nothing to do with the employee’s incapacity and right to compensation, and, therefore, in this case, evidence to show that the plaintiff’s incapacity had ceased a month and a half prior to the date of the application for review should have been received, in order that the Chairman, if he found such to be the fact, and justice required, might have ordered compensation to cease as of April 30th, instead of June 14th, the date of the application for review.
We are unable, however, to accept the definition of the word status as outlined in the opinion. As the word is used in Section 36, the degree of incapacity agreed upon in any agreement or determined upon in any award is, we think, clearly a part of the status existing when a review of such agreement or award is sought under this section.
In the first place, as has already been pointed out, the only ground of review is an alleged change -in the incapacity of the injured employee. No question as to whether the employer was under the Act, or the injury was a compensable one or the right of the employee to compensation when the agreement or award was made is open upon a petition for review..
To say, therefore, that the “status” as used in this section of the Act only applies to the conditions last named, upon which the right to compensation primarily depends, and does not include the degree of the incapacity of the injured employee as fixed by the agreement or award is to render the clause now under consideration without any force or effect, since no review can be had of any agreement or award as to those matters which the opinion describes as essential to the primary determination of the injured employee’s right to compensation. As the opinion states the determination of these matters by agreement or award are final, since they are not open to question on review. . '
From the very limitation of the grounds of review alone, therefore, it is, we think, clear that the word “status,” as used in Section 36, includes not only' the conditions above named as essential to the injured employee’s right to compensation in the first instance and the basis of every agreement or award, but also the degree of incapacity thereby determined to exist.
*43Neither derivatively or according to the lexicographers does “status” relate to, or denote, mere relationship, nor are we able to subscribe to the definition that it is “relations in which the injured person stands toward him who was his employer at the time of the accident.” It is rather the existence of those conditions essential to the right of the injured employee to receive compensation, including the extent or degree of his disability, as determined and fixed by any agreement, award, finding or decree.
Derivatively “status” means in law a state or condition as fixed by some law, custom or judgment of court, from which state or condition certain rights flow. It may include or imply certain relations or mutual and reciprocal obligations between parties, as the marriage status, the status of citizenship, the status of parent and child, but it is something more than mere relation. When certain relations between parties have been determined or have been fixed by some law, custom or decree of court, then a certain status may be said to exist.
Webster defines “status,” as,—“state, condition, position of affairs”; Bouvier, as,—“The condition of persons.” In afreqentlycited case as defining this term, the court says: “But the very meaning of the word ‘status,’ both derivatively and as used in legal proceedings, forbids that it should be applied to mere relations. ‘Status’ implies relations undoubtedly, but it is not a mere realtion.” De La Montanya v. De La Montanya, 112 Cal., 101, 115; 32 L. R. A., 82, 87. Also see “Status,” Words and Phrases.
So when the standing of employer and employee with respect to the Compensation Act have been fixed by an agreement or award, and it has been thus established that the employer was an assenting employer, that the injured employee was a regular employee, that he received an injury from accident arising out of and in the course of his employment, or in other words a compensable injury, and that by reason of such injury he has become totally or partially incapacitated and the degree of his partial incapacity has been determined, the status of the injured employee and his employer has been fixed, which status, once fixed, determines the rights on the one side and the reciprocal obligations on the other. The fixing of the degree of incapacity by an agreement or award is as much a part of the conditions essential to the injured employee’s right to compensation as whether the injury he suffered is a compensable one; or in other *44words, is as much a part of the status, which cannot be changed on review under Section 36 prior to the application for review, as- the finding that his employer was an assenting employer or that he was a regular and not a casual employee.
The opinion seems to include in the prior “status” the “right of the employee to receive compensation,” also “the time from which compensation must be paid” and the “related details” and holds the findings by an agreement or decree as to these matters to be of “unquestionable finality.” But is not the degree of incapacity, at least, a “related detail” to his right to receive compensation? If there is no disability and consequent incapacity to earn, there can be no compensation, and the amount of compensation is always determined by the extent of the resulting incapacity.
The purpose of these provisions was-, no doubt, to compel each party to be vigilant in protecting his rights and make each occasion for any change in any existing agreement or award a matter of record before such change became effective, and then only from the date of the filing, and becoming a part of tire records of the Commission, of an application for review.
Finally the opinion bases its conclusions upon Fennessy’s Case, 120 Maine, 251, as controlling upon the facts in this case at bar. Although joining in the opinion in Fennessy’s Case, further consideration of its language, when applied to facts in the instant case, leads us now to conclude that it went too far; and without determining whether upon the facts it can now be differentiated from the case before us, at least, - any extension of the doctrines therein laid down as controlling on the facts in this case is either unwarranted, or if warranted, such doctrines should be overruled.
The only grounds for the appeal in this case are those stated in what purports to be an agreed statement prepared by the Chairman of the Commission, in which he says that it is mutually agreed between the parties, among other things, that the ground of the appeal is that the Chairman “ruled that no evidence would be received which had a bearing upon the status of the party existing prior to the date of the petition.” This ruling, inadvertently, no doubt, the opinion holds to be erroneous and upon this ground sustains the appeal.
This ruling, as stated in the agreed statement, and in the opinion, is clearly correct, even from the viewpoint of the opinion; inasmuch *45as it is not contended that any change in the status existing prior to the application for review can be made even under the general authority by which the Chairman may make any order “justice requires.” Hence to exclude evidence “bearing on the status of the party existing prior to the date of application for review” could in no way prejudice the plaintiff, since his prior status could in no event by any order of the Chairman be changed.
But this would be too narrow a view on which to decide this case, nor was the above ruling made the basis of the appeal, as the record shows. The agreement further added that the plaintiff’s counsel claimed to be prepared to offer evidence to the effect that the disability of the plaintiff ceased on April 30th, 1921, and this evidence was excluded “because the plaintiff claimed compensation up to the date of the application for review and, therefore, the status of the parties was in question.”
It is this ruling on which the appeal is based, and which the opinion in effect holds to be erroneous, on the ground that the degree of incapacity fixed by the agreement was not a part of the status.
True, even if it was a part of the status, the evidence would ordinarily be admissible as bearing upon the question of whether the incapacity of the employee had ceased, increased or diminished subsequent to the agreement or award, though any change in the compensation must begin from the date of the application for review. In the case at bar, however, since it is admitted by the plaintiff that his incapacity had wholly ceased on the date of the petition for review, the defendant was in no way prejudiced by the ruling excluding the evidence, and the appeal should be dismissed.